Citation Nr: 1611399	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1979 to November 1979, and active service from March 1980 to March 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  This matter was previously before the Board in October 2015 when it was, in part, remanded for additional development.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence reflects it is at least as likely as not that the Veteran has major depressive disorder as a result of his active service.  


CONCLUSION OF LAW

The criteria for service connection for a variously diagnosed psychiatric disorder, diagnosed as major depressive disorder, are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1131.  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

The Veteran filed the instant claim for a psychiatric disorder in March 2010.  

The Board notes that at the June 2015 video conference hearing the Veteran testified that a grant of service connection for any psychiatric disorder would satisfy his claim, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's primary stressor event during service, in this case during his ACDUTRA, is that he witnessed dead and horribly injured people after tornadoes hit Wichita Falls, Texas on April 10, 1979 while stationed at Sheppard Air Force Base.  The Veteran indicates that he was stationed at Sheppard Air Force Base for medical technician training, which he has testified was the only facility to have such training.  The event itself, that is, that there were tornadoes that injured and killed people in Wichita Falls, is not in question.  The question in this case is whether the Veteran was stationed at Sheppard Air Force in Wichita Falls at the time of the tornadoes.  

The Veteran's DD Form 214 for his period of ACDUTRA from January 1979 to November 1979 shows that his military occupational specialty was medical services specialist.  It further lists the station of separation as Kelly Air Force Base.  It also lists he undertook a medical services specialist course in April 1979 for six weeks.  

The Joint Services Records Research Center (JSRRC) found in August 2007 and January 2011 that there was insufficient evidence to corroborate the Veteran was stationed at Sheppard Air Force Base during the period in question as the service personnel records show he was stationed at Kelly Air Force Base.  

Review of the service personnel records does not contain any evidence of a temporary duty of assignment to Sheppard Air Force Base from March to April 1979 as reported by the Veteran.  Further, the available service personnel records do not include evidence of where the indicated medical services specialist course during the Veteran's ACDUTRA occurred.  

In October 2015, the Board, in part, remanded this matter for additional development, to include corroboration of whether the Veteran was ever stationed at Sheppard Air Force Base from March to April 1979, and the location of the medical service specialist training course identified on the Veteran's DD Form 214 for his period of ACDUTRA from January to November 1979.  Such efforts revealed no definitive evidence corroborating the Veteran's contentions that he was stationed at Sheppard Air Force Base from March to April 1979, or the location of the medical service specialist training course.  

However, the Veteran testified at the June 2015 hearing that his psychiatric symptoms began in service and have continued to the present.  The Veteran is competent to report the onset and recurrence of his psychiatric symptoms.  See Layno, 6 Vet. App. at 470.  Moreover, the Board finds his report to be credible.  Further, in support of his testimony, the Veteran has submitted an April 2010 lay statement from his brother that the Veteran seemed severely depressed after service, and that the Veteran informed him of the traumatic experiences he witnessed during his service.  The Board finds the Veteran's statements to be credible as to the onset of his psychiatric symptoms during service.  

On November 2015 VA examination, after review of the Veteran's claims file and evaluation of the Veteran, a diagnosis of recurrent major depressive disorder was provided.  It was opined that it was less likely than not that the Veteran's major depressive disorder was incurred in or caused by his service.  It was reasoned that the Veteran experienced childhood trauma, and worked at his family business and saw dead bodies.  However, the examining psychologist opined that it was more likely than not that his major depressive disorder was aggravated by his service in the military.  

The only medical opinion that addresses the matter of the etiology of the Veteran's variously diagnosed psychiatric disorder is that of the November 2015 VA examiner who opined that the Veteran's major depressive disorder was more likely than not aggravated by his service in the military.  Resolving any reasonable doubt in the Veteran's favor, as the evidence reflects a diagnosis of major depressive disorder, credible evidence of the onset of the Veteran's psychiatric symptoms during service, and credible evidence of a link between current symptoms and the Veteran's service, service connection for major depression disorder is warranted, the criteria for service connection have been met. 


ORDER

Service connection for a variously diagnosed psychiatric disorder, diagnosed as major depressive disorder, is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


